Morgan, J.
D. C. Moyan alone appeals from the judgment rendered against the firm of W. P. Renwick & Co., of which firm he was a member.
Some of the transactions between M. Oglesby and the defendant were settled by a note. Subsequent to this settlement, R. G. Oglesby entered into partnership with M. Oglesby. On the trial, Moyan attempted to prove that the account which had been settled by note was incorrect. He was not allowed to do so on the ground that the account had been closed by note, and on the further ground that the note was made in favor of M. Oglesby, and not R. C. & M. Oglesby. We think our brother eired. R. C. Oglesby can not be considered a third party and innocent holder of the note for value, and, notwithstanding the note, Moyan had the right to show that the account upon which it rested was incorrect.
*669Moyan offered also to prove that when the account was presented to him, he pointed out items amounting to some $2000, charged thereon, which bore date previous to the existence of the partnership of Renwick & Co. This was refused for the reason that these accounts had all been closed by note after the date named, and its correctness could not now be inquired into. We think the judge erred. The testimony should have been received.
It is therefore ordered, adjudged and decreed that the judgment of the district court, as regards the defendant, D. C. Moyan, be avoided, annulled and reversed, and that the case be remanded tor a new trial, plaintiffs to pay costs of appeal.